PER CURIAM.
Appellant was found guilty of: (a) four charges of violating DR 1-102(A)(4), Code of Professional Responsibility of the Alabama State Bar; (b) seven charges of violating DR 9-102(A); and, (c) two charges of violating DR 9-102(B)(4). He was suspended from the practice of law for six months. He appealed.
In brief, appellant raised a number of arguments; however, át oral argument, he waived all but one — that the six-month suspension, under the facts and circumstances, was too severe a penalty.
Failure of an attorney to handle properly the funds of a client is one of the most frequent complaints made against attorneys, and DR 9-102(A), which prohibits the commingling of a client’s funds and which puts an affirmative duty on the lawyer to maintain separate accounts for the client’s money, must be enforced, and attorneys who violate it should be disciplined.
We affirm the decision of the Disciplinary Board.
AFFIRMED.
All the Justices concur.